OFFICE    OF   THE       ATTORNEY    GENERAL       OF   TEXAS
                                              AUSTIN
    GROVk-RSELLERS
    ATTORNEYGLNLIAL


    Honorable Lee Curtia
    County    :.t torney
    Dell   county
    Belton, Texan
    pear 31r:                               oplnlon NO. 0-6168
                                             He:   IO a                      in the
                                                   ~111 Of Clmxle-QBryda, deceased,
                                                   aubjsot to the OtabQ i!lQeritanoe
                                                   tat?*--L            \
                                                                        '.\ '-5

    fro.3 this      d8&3artlsbEt reado        at+roUma:
                                                    ‘\    *'     a
                 "I would like to havi..yoW&i4ion with rrt-
           6r6no6  to aa lnhsrlmoe       taqques)ion.     The will
           of Claude  i!ekQyde.Zonornbli     Lmm     Curtlm,    pau,m 2



            "Umry !imrdln-Saylor Co11646 im an mduoatloaml
    . inmtlt.ttlon,  ani 011 of the trust pur~omea arm ed-
      uomtlons~, and thbrmlorm it 1s clear. I think, that
      the estate dsvi8md to the Coll6~m la exempt from the
      n-,atm inhmrltmnoe tax.

                        OR which I aa asking
               *The problem                  your opinion
     1s whethbr or not SsotlonIt1 or the .wlll coamtltutmr
     a taxable bequest to llre.2uby Haram.   Uary HarUin-                        .
     Baylor Collmgm and L!rm, Aasna tmkm the positionthat
     no pert of the estate  1s held in trust for her, that
     she      ;1oemnot rmomlrmany pmounlmrylegeoy, but on
     tha oontrary this meotlon or the will constItutsm    a
     elft of Inoome rron fUtUr6 rant8 and ~vmnumm     whloh
     may be earn65 by the betats,  and that therefore   therm
     18 no Inhmrltmnom tax properly ahargemble beoaumm of
     thle provlmlon in tho will for Us. Harms.
              “1 mm Iaollned         to take the position      that    the
     will      Joe8     orsate   fi lit0    amtatm   in ravor ot Mm.     Earns
     In all or such part or the entire pro ertImm am may
     be nsommsmryto produam an lnaonm of s35.00 per
     fiionth, and that the bmqueat to Mre. Baram 18 taxable
     under the Inheritance   tax law and that the amount ot
     the tax should be aoaputed by smtImimtlng the life ex-
     pectancy of L’xs. ,Yaram basm~ on mortality tables and
     then co,nputIng the value of the eetatm nmoommary to
     produoe mn inool~m or G35.00 per mouth during the
     perlod of suoh llis expeotanoy.
          "Thlm qusstlon is now pending in the County Court
     hers at zjmlton,and I shall slnomrmly apprmmlatm your
     glvlng IZS your opinion               on the matter   at your marllmat
     o~nven16nom.R
              Art.1016 7117,       ;ievlmod 3tetUt68,      prOYid6m:
             "Wl property rrlthln the jurlsdlotlon              of this
     State,       real 3r personal,       oorporats    or lnoorporatm,
      awl crny interest        thmrsin, . . . wnioh mhall pa88 ab-
      solutely       or in trust     by -will or by the lawn oi
      3escsnt       or listrlbutlon...shall.       ,.bm subjoot    to a
      tax.    . .."

              ,‘hdolb       7123 provides:
                                                                                    822


   HonoraBle i.00 Cut is,                  peg0 3


                     “Ii the property passlag aa aforesaid       shall be
               divided into two or C~OIFestater,     as an estate for
               pars or for life     sni a remelnder, the tax shall be
               levied on eaoh estate or Interest     separately,    aooord-
               lng to the value of tha same at the death OS the de-
               oedent.    The valae of eatates for yaar8, estates for
               llfe,   remainders and annultier,   shall be detsrralne;i
               by the ‘Aotuarles Comblnrd txperienoe Tables,’ at
               rour per oent oompound interest. *
                 The legeoy to Xra. ilarmr,, uhen examined in the light
    of the two statutes     above mentioned, 18, in our opinion,       olear-
    l/ taxable.      it is an “interest”    In property within the meaning
    of >‘.rtlcle 7117, aupra.     Aaid interest    in in the nature of an
    annalty.     See D,ethea v. Sheppard, 143 3.w. (24) 997, error re-
    Pused, wherein life lnoomo bequests are referred         to as “ennu-
    itlea”.     The fact that ,irtlole    7123 gives the method for OOEI-
    putlng the value of “annuitie8”        uhows a olear legleletlve    in-
    tent that interests     of this type in a ieoedentPs estate 8re
    eubjeot to the lnheritanoe       tax.   The authorltles  generally    are
    In aooord with our holdln          wv Suooeaslon 0r cotton,      135 So.
368 (La.);    !iowe v. Xowe, 2’1 N.3.
                                       ”    225 (Maas.); 61 C.J.,    1675;
    28 ;rmerloan Jurisprudence,      118; Roes on Inherltaaoe    Taxation,
    p. 121 et seq.; 83 A.L.R. 939; 117 A.L.H. 121.
                                                     Tours very truly,
                                                     ATTORNEY
                                                            GE-          OF TEXAS



                                                              J. Arthur Seadlln
-“. . .
_^        ..    .~ . . /, ,..:.,   ,-2 s                              Assistant

    JIzs/JCP